DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The instant claim amendment is supported by the verbiage recited on page 4 of the originally filed specification. The active material of the electrode is interpreted to be all physical materials of the electrode layer. The activation and operation of the battery whereby ions pass through the passivation layer are interpreted to be outside the bounds of the scope of the instant claim as presented. The instant claim utilizes negative limitations with comprising language having broad recitation of all materials within the layer. 
Instant claim recites a substrate, mixture layer, boundary layer, and insulating layer stack. The insulating layer comprises a thickness recitation of 0.3-20µm. There are no limitations present for the boundary layer. The claim is written as comprising language. In a situation where the passivation layer is greater than 20µm, it would be interpreted that excess thickness could be considered part of the boundary layer whereby the boundary layer comprises insulating layer material and electrode mixture material. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al (PGPUB 2013/0244116)
Claim 1, 13: Watanabe teaches an electrode for use in a non-aqueous electrolyte secondary battery [Abstract]. The electrode comprises a substrate [0082], mixture layer, mixed layer, and insulating layer in order to have excellent load characteristics and charge-discharge cycle characteristics [Fig 1; 0022-0026]. The insulating layer is taught to be 3-50µm [0030] and made from a resin material and inorganic particles [0031]. The prior art exemplifies the incorporation of inorganic particles into the mixed solution of 21.10 parts by mass and the resin particles of 3.54 parts by mass (83 by mass) [0126]. The prior art teaches a mixed layer that is interpreted to read on applicant’s boundary layer. The mixed layer includes components of the insulating layer and components of the material mixture layer whereby the insulating layer enters a void formed in the material mixture layer and extends therein to improve the bond strength of the layer adhesion [0066]. The penetration depth of the mixture layer is controlled whereby the layers are distinct: electrode mixture layer, mixed layer, insulating layer [0066-0067]. Figure 1-2 and the specification describing such figures show the electrode substrate, electrodes 
Additionally, it is taught by the prior art that the insulating layer comprises a resin material to allow for shutdown function to be performed efficiently [0070], whereby short circuits can be prevented [0073]. The inorganic particles are incorporated to improve the strength and dimensional stability of the insulating layer [0053]. Porosity is also utilized to provide mechanical stability and functional load characteristics of the battery [0051]. The prior art provides the guidance that obviate the manipulation of proportions of the composition and therefor the mass % for forming the insulating layer to arrive at a final product having structural stability, short circuit protections, and maintaining load characteristics. 
Claim 2: Watanabe teaches the inorganic material to be selectable of materials including to be an inorganic oxide, metal nitride, glass ceramic [0054].
Claim 3: Watanabe teaches the mass ratio of the resin products to be controlled in order to improve the insulating layer formation [0048-0051]. It is taught by the prior art that the insulating layer comprises a resin material to allow for shutdown function to be performed efficiently [0070], whereby short circuits can be prevented [0073]. The inorganic particles are incorporated to improve the strength and dimensional stability of the insulating layer [0053]. Porosity is also utilized to provide mechanical stability and functional load characteristics of the battery [0051]. The prior art provides the guidance that obviate the manipulation of proportions of the composition and therefor the mass % for forming the insulating layer to arrive at a final product having structural stability, short circuit protections, and maintaining load characteristics. Watanabe exemplifies the prepared composition [Example 1], but is silent to explicitly recite the final product composition. Additionally, as shown above, the scientific considerations considered by Watanabe obviate the claimed limitation. 
Claim 11-12: Watanabe teaches an electrode for use in a non-aqueous electrolyte secondary battery [Abstract].

Claim 15: Watanabe teaches the positive electrode to have a 70µm electrode material mixture layer [0141]. It is taught that the electrode for having the insulating layer is selectable [0011].
	Claim 16: Watanabe teaches the insulating inorganic particle to be alumina [0054].
	Claim 17, 19: Watanabe teaches the particle size average diameter to be 0.1-6µm [0056].
	Claim 18, 20: Watanabe teaches the resin to be acrylic resin [0038].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723